Order entered October 31, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-00562-CR
                                     No. 05-13-00687-CR

                               JAMES ERIC HOOTEN, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                      Trial Court Cause Nos. 366-80075-2012, 366-80086-08

                                          ORDER
         The Court GRANTS appellant’s October 28, 2013 second motion for extension of time

to file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE